DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: a bus 16 (paragraphs [0016] and [0031]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 3-7 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A radiation image imaging apparatus which generates an image from irradiated radiation, the radiation image imaging apparatus comprising: 
a communication interface, which directly communicates by wireless communication with an information processing apparatus, which performs wireless communication, wherein the communication interface receives installation setting information transmitted from the information processing apparatus to perform a predetermined setting at a time of an installation; and 
a hardware processor which performs the predetermined setting at the time of the installation 
wherein: 
the hardware processor judges whether the predetermined setting at the time of the installation is completed when information is received from the information processing apparatus by the communication interface, and 
the information processing apparatus comprises a hardware processor and a communication interface.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
Claim 4 should be amended as follows:
4. (Proposed Amendments) The radiation image imaging apparatus according to claim 1, wherein, when it is judged that the predetermined setting at the time of the installation  a wireless .
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Proposed Amendments) The radiation image imaging apparatus according to claim 1, wherein, when it is judged that the predetermined setting at the time of the installation is not completed, the hardware processor of the radiation image imaging apparatus judges whether the information processing apparatus which transmitted the information is a device in which the predetermined setting at the time of the installation at the time of the installation a wireless .
Appropriate correction is required.
Claims 6 and 7 are objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Proposed Amendments) The radiation image imaging apparatus according to claim 1, wherein the radiation image imaging apparatus is provided with an access point function, whereby the radiation image imaging apparatus is operable as a parent device in wireless communication, and the information processing apparatus is operable as a child device in wireless communication with the radiation image imaging apparatus operating as the parent device.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
Claim 8 should be amended as follows:
8. (Proposed Amendments) An electronic device, which is used when performing a predetermined setting at a time of an installation, the electronic device comprising: 
a communication interface, which directly communicates by wireless communication with an information processing apparatus, which performs wireless communication, wherein the communication interface receives installation setting information transmitted from the information processing apparatus to perform a predetermined setting at a time of an installation; and 
a hardware processor, which performs the predetermined setting at the time of the installation 
Application Number: 16/840,517wherein: 
the hardware processor judges whether the predetermined setting at the time of the installation is completed when information is received from the information processing apparatus by the communication interface, and 
the information processing apparatus comprises a hardware processor and a communication interface.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
Claim 9 should be amended as follows:
9. (Currently Amended) A wireless communication system comprising: 
a radiation image imaging apparatus, which generates an image from irradiated radiation; and 
an information processing apparatus connectable to the radiation image imaging apparatus by wireless communication, 
wherein the radiation image imaging apparatus includes: 
a communication interface, which directly communicates by wireless communication with the information processing apparatus, and receives installation setting information transmitted from the information processing apparatus to perform a predetermined setting at a time of an installation; and 

wherein the hardware processor judges whether the predetermined setting at the time of the installation is completed when information is received from the information processing apparatus by the communication interface, and Response to Office ActionPage 9 Application Number: 16/840,517 
wherein the information processing apparatus includes a hardware processor and a communication interface.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Proposed Amendments) A non-transitory computer-readable storage medium storing a program for causing a computer of a radiation image imaging apparatus, which generates an image from irradiated radiation to perform functions comprising: 
communicating directly by wireless communication with an information processing apparatus, which performs wireless communication, and receiving installation setting information transmitted from the information processing apparatus to perform a predetermined setting at a time of an installation; and 
performing the predetermined setting at the time of the instsallation 

the program causes the computer to judge whether the predetermined settinq at the time of the installation is completed when information is received from the information processing apparatus.
Appropriate correction is required.
Claims 11-16 are objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Proposed Amendments) A radiation image imaging apparatus, which generates an image from irradiated radiation, the radiation image imaging apparatus comprising: 
a communication interface, which directly communicates by wireless communication with an information processing apparatus, which performs wireless communication, wherein the communication interface receives installation settingResponse to Office ActionPage 10 Application Number: 16/840,517information transmitted from the information processing apparatus to perform a predetermined setting at a time of an installation; and 
a hardware processor, which performs the predetermined setting at the time of the installation 
wherein: 
function, whereby the radiation image imaging apparatus is operable as a parent device in wireless communication, and 
the information processing apparatus is operable as a child device in wireless communication with the radiation image imaging apparatus operating as the parent device, and the information processing apparatus comprises a hardware processor and a communication interface.
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
Claim 14 should be amended as follows:
14. (Proposed Amendments) The radiation image imaging apparatus according to claim 12, wherein, when it is judged that the predetermined setting at the time of the installation a wireless connection (a countable noun) with the information processing apparatus is not permitted.
Appropriate correction is required.
Claim 15 is objected to because of the following informalities: 
Claim 15 should be amended as follows:
apparatus, which transmitted the information is a device in which the predetermined setting at the time of the installation at the time of the installation a wireless connection (a countable noun) with the information processing apparatus is not permitted.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
Claim 16 should be amended as follows:
16. (Proposed Amendments) The radiation image imaging apparatus according to claim 11, wherein, after the predetermined setting at the time of the installation is completed, the hardware processor sets an operation mode of the radiation image imaging apparatus to one of a mode operating as the parent device, a mode operating as a child device Application Number: 16/840,517with respect to another parent device, or a mode in which wireless communication is invalid according to the installation setting information transmitted from the information processing apparatus (recited previously in claim 11).
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  
Claim 17 should be amended as follows:
electronic device comprising: 
a communication interface, which directly communicates by wireless communication with an information processing apparatus, which performs wireless communication, wherein the communication interface receives installation setting information transmitted from the information processing apparatus to perform a predetermined setting at a time of an installation; and 
a hardware processor, which performs the predetermined setting at the time of the installation 
wherein: 
the electronic device is provided with an access point function, whereby the electronic device is operable as a parent device in wireless communication, and the information processing apparatus is operable as a child device in wireless communication with the electronic device operating as the parent device, and 
the information processing apparatus comprises a hardware processor and a communication interface.
Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  
Claim 18 should be amended as follows:
18. (Proposed Amendments) A wireless communication system comprising: 
apparatus, which generates an image from irradiated radiation; and Response to Office ActionPage 13 Application Number: 16/840,517  
an information processing apparatus connectable to the radiation image imaging apparatus by wireless communication, 
wherein the radiation image imaging apparatus includes: 
a communication interface, which directly communicates by wireless communication with the information processing apparatus, and receives installation setting information transmitted from the information processing apparatus to perform a predetermined setting at a time of an installation; and 
a hardware processor, which performs the predetermined setting at the time of the installation 
wherein the radiation image imaging apparatus is provided with an access point function, whereby the radiation image imaging apparatus is operable as a parent device in wireless communication, and the information processing apparatus is operable as a child device in wireless communication with the radiation image imaging apparatus operating as the parent device, and 
wherein the information processing apparatus includes a hardware processor and a communication interface.
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
Claim 19 should be amended as follows:
19. (Proposed Amendments) A non-transitory computer-readable storage medium storing a program for causing a computer of a radiation image imaging apparatus, which generates an image from irradiated radiation to perform functions comprising: 
communicating directly by wireless communication with an information processing apparatus, which performs wireless communication, and receivingResponse to Office ActionPage 14Application Number: 16/840,517 installation setting information transmitted from the information processing apparatus to perform a predetermined setting at a time of an installation; and 
performing the predetermined setting at the time of the installation 
wherein: 
the program causes the computer to execute an access point function, whereby the radiation image imaging apparatus is operable as a parent device in wireless communication, and the information processing apparatus is operable as a child device in wireless communication with the radiation image imaging apparatus operating as the parent device.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a communication interface in claims 1, 3-9, and 11-18.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Response to Amendment
Applicant’s amendments filed 13 January 2022 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 13 January 2022 with respect to claims 1 and 5-7 have been fully considered.  The objections of claims 1 and 3-7 have been withdrawn.
Applicant’s amendments filed 13 January 2022 with respect to claim 3 have been fully considered.  The objections of claim 3 have been withdrawn.
Applicant’s amendments filed 13 January 2022 with respect to claim 7 have been fully considered.  The objections of claim 7 have been withdrawn.
Applicant’s amendments filed 13 January 2022 with respect to claim 9 have been fully considered.  The objections of claim 9 have been withdrawn.
Applicant’s amendments filed 13 January 2022 with respect to claim 10 have been fully considered.  The objections of claim 10 have been withdrawn.
Applicant’s amendments filed 13 January 2022 with respect to claims 1 and 3-10 have been fully considered.  The rejection of claims 1 and 3-10 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.
Applicant’s amendments filed 13 January 2022 with respect to claims 1 and 8-10 have been fully considered.  The rejection of claims 1 and 8-10 under 35 U.S.C. 102(1)(2) as being anticipated by Park et al. (U. S. Patent No. 10,251,619 B2) has been withdrawn.

Response to Arguments
Applicant’s arguments filed 13 January 2022 with respect to claims 1 and 3-10 have been fully considered and are persuasive.  The rejection of claims 1 and 3-10 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Park et al. (U. S. Patent No. 10,058,297 B2) disclosed a medical imaging system comprising a workstation and an X-ray detector.
Utsunomiya (U. S. Patent No. 8,546,777 B2) disclosed a radiographic image-capturing device.
Kito et al. (U. S. Patent No. 8,229,202 B2) disclosed a radiation imaging apparatus.
Nishino et al. (U. S. Patent No. 8,130,909 B2) disclosed a radiographic imaging device and an image-processing device.
Nishino et al. (U. S. Patent No. 8,107,590 B2) disclosed a portable radiographic imaging apparatus and a radiographic image-management apparatus.
Newman et al
Kito et al. (U. S. Patent No. 7,777,193 B2) disclosed a radiation imaging apparatus.
Kito et al. (U. S. Patent No. 7,732,779 B2) disclosed a radiation imaging apparatus.
Heath et al. (U. S. Patent No. 7,573,034 B2) disclosed a mobile radiography image-recording system.
Nokita et al. (U. S. Patent No. 7,382,859 B2) disclosed an X-ray imaging apparatus and a method.
Tsuchino et al. (U. S. Patent No. 7,365,337 B2) disclosed a radiographic imaging system comprising a radiographic image-detection device.
Ozeki (U. S. Patent No. 7,250,608 B2) disclosed a radiographic imaging system comprising a radiographic image detector.
Tsuchino (U. S. Patent No. 6,879,661 B2) disclosed a radiographing apparatus including a control section for establishing a standby mode in a radiographing section.

This application is in condition for allowance except for the following formal matters: 
Objections set forth in this ex parte Quayle action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884